Judgment unanimously affirmed. Memorandum: Upon remittitur for a Batson hearing (Batson v Kentucky, 476 US 79), the hearing court found that the prosecutor’s explanations for peremptory challenges of a black venireman were credible, acceptable and unrelated in any way to the racial characteristics of the prospective jurors. *972The record supports that determination. We note only that the burden of going forward shifted to the People upon defendant’s prima facie showing, but that the ultimate burden of proving purposeful discrimination remained on defendant (Batson v Kentucky, supra, at 97). Defendant did not meet that burden.
Defendant also argued on his initial appeal that his sentence was harsh and excessive. There is no merit to that contention. (Resubmission of appeal from judgment of Erie County Court, Dillon, J.—burglary, third degree.) Present— Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.